Title: From Thomas Jefferson to William Stephens Smith, 13 September 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris Sep. 13. 1786.

I had the honour of addressing you on the 9th. of August and since that have received yours of Aug. 23. I have not yet heard of Mr. Adams’s return to London, nor when that may be expected if it has not already taken place. I have nothing public and proper for the post. A letter from Mr. Barclay dated at Mogadore in July shews he was on his return. I impatiently wait an answer from Mr. Adams as to the further instructions for him. This court sets out for Fontainebleau about the 10th. of Octob. I propose to go there at the same time, to stay there about a week, and then employ the rest of the time of their continuance there in making a tour into the South of France, as far as the canal of Languedoc which I have a great desire to examine minutely as at some future time it may enable me to give information thereon to such of our states as are engaged in works of that kind. This will take me six weeks. I would wish Mr. Paradise to be informed of this movement, as it may influence his.
I inclose you a letter for Stockdale for some books, as also a list of others for Lackington, which I will pray you to send to him in the moment of receiving this, that my demand may be as little anticipated by others as possible. On you also I must put the trouble of paying Lackington and of contriving that his books and those of Stockdale may come in one package by the Diligence. Dr. Ramsay’s book is much demanded here. Would it not be better that Mr. Dilley should send some copies by the Diligence as I proposed? As for those sent to Ostend I know no probability of their ever getting here unless Mr. Dilly has ordered them on from thence to Paris by some channel of conveyance with which he is acquainted. I know of none, have no correspondent or even acquaintance at Ostend, I therefore cannot intermeddle with them till delivered here. I am sensible my order from M. Grand on M. Tessier will fall short of it’s objects. However if Mr. Tessier will be so good as to pay whatever may be requisite the moment he lets me know  the whole sum paid, I will send an order from Mr. Grand to cover it. Will you be so good as to direct your taylor to make me a couple of pair of breeches and two waist coats (Gilets double buttoned) of the same buff cotton which he made for me while in London. Dr. Bancroft will be so good as to bring them. I will also trouble you to call on the engraver and hurry him with my map, as the delay of it will be attended with extreme inconvenience. Trumbul left us three days ago. He will be a valuable recruit to you, as he will lighten the burthen of those numerous commissions which with great shame I impose on you. Present me affectionately to Mrs. Smith and be assured of the sincere esteem with which I am Dr. Sir your friend & servant,

Th: Jefferson

